Citation Nr: 0401638	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1931 to 
November 1934, and from November 1939 to January 1942.  The 
veteran served during peacetime and World War II.  He died in 
February 2000.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in April 2000, which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in February 2000.  The immediate cause 
of the veteran's death was ischemic encephalopathy, which was 
due to ischemic cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for a disability characterized as a chronic, 
generalized anxiety disorder, evaluated as fifty (50) percent 
disabling.

3.  There is no evidence indicating that either ischemic 
encephalopathy or ischemic cardiomyopathy was incurred in, or 
aggravated by, active duty.  

4.  The first evidence of manifestation of a cardiovascular 
disease is in 1944, more than one year after discharge, for 
arteriosclerosis, described as radial and mild.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is 
no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In letters dated in July 2001 and in September 
2003, the RO advised the appellant of VCAA provisions and 
explained what the RO would do to assist her in developing 
her claim.  The RO explained what evidence she must provide 
to substantiate her claim, what information or evidence is 
still needed, where and when to send additional evidence, and 
who to call if she had any questions or needed assistance.  
It advised her that she could provide signed authorization 
forms to permit the release of relevant medical evidence from 
private physicians and treatment facilities directly to the 
RO.  The appellant also was advised of VA regulations 
implementing VCAA by the Statement of the Case (SOC) issued 
in September 2001, and a Supplemental Statement of the Case 
(SSOC) issued in May 2003.  The Board accordingly finds that 
VA has fulfilled its duty-to-notify obligations consistent 
with the VCAA and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records cited by the appellant as relevant to her claim, 
including service medical records and VA medical center 
(VAMC) records, have been obtained and associated with the 
claims folder.  Moreover, in October 2003, several months 
after the issuance of the Supplemental Statement of the Case, 
the appellant affirmatively indicated that she had no other 
relevant evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   



II.  Service Connection for the Cause of the Veteran's Death 

Generally, in order to establish service connection for the 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection also may be granted on a 
presumptive basis for chronic disabilities involving the 
cardiovascular system, including, e.g., hypertension, 
endocarditis, brain hemorrhage, or brain thrombosis, when 
manifested to a compensable degree within one year after 
discharge.  38 C.F.R. §§ 3.307(a), 3.309(a) (2003).    

Specifically with respect to claims seeking service 
connection for the cause of a veteran's death, the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  Ruiz v. Gober, 10 Vet. App. 352 (1997).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

The Board has reviewed the entire record in this case.  The 
record indicates that the veteran died in early February 
2000, at the VAMC in West Palm Beach, Florida.  According to 
the death certificate, the immediate cause of the veteran's 
death was ischemic encephalopathy, which was due to ischemic 
cardiomyopathy.  At the time of his death, service connection 
was in effect for a disability characterized as a chronic, 
generalized anxiety disorder, evaluated as 50 percent 
disabling.

The veteran's service medical records show that the veteran 
complained of dizziness, headaches, difficulty breathing, 
lightheadedness, pressure in the abdomen and chest, and 
"fainting spells."  He fainted twice in service - in May 
1941, and in November 1941.  The specific etiology of the 
veteran's fainting episodes and complaints apparently was 
unknown at the time, as the veteran was initially diagnosed 
with an unspecified "cardiac disorder, functional," in 
November 1941.  Given the complaints of headaches, however, 
an examiner opined that the fainting episodes "may very 
likely be due to cerebral pathology."  These episodes were 
referred to as "attacks of cerebral dysrhythmia."  In late 
November 1941, the diagnosis was changed to epilepsy, grand 
mal.  In early December 1941, an examiner recommended that 
the veteran be discharged from the Navy due to the condition; 
however, it was noted that the veteran would neither 
"constitute a menace to himself or to society," nor 
"become a public charge" after discharge.  

Following discharge, in August 1944, the veteran was 
diagnosed with neurocirculatory asthenia, mild, manifested by 
easy fatigability, palpitation, and exertional dyspnea; 
arteriosclerosis, radial and mild; and psychoneurosis, 
hystero-epilepsy, previously diagnosed as epilepsy, grand 
mal.  Heart disease was not found in 1944.  In December 1951, 
the veteran's diagnosis was revised to anxiety reaction, 
chronic, minimal, manifested by vague, somatic disturbances 
lacking organic pathology.  In May 1957, the diagnosis was 
revised to psychoneurosis manifested by conversion reaction 
(hyperventilation syndrome).  A medical examination conducted 
in October 1975 noted a recharacterization of the diagnosis 
to anxiety reaction with conversion features.  

More recently, by September 1994, the veteran's diagnosis had 
evolved into a generalized anxiety disorder.  The most recent 
VA medical examination for this disorder was in February 
1999, at which time the veteran was diagnosed with chronic 
generalized anxiety disorder and dementia, vascular type, 
uncomplicated, as well as angina.  The most recent rating 
decision in effect is that dated in April 1999, which found 
that the veteran's generalized anxiety disorder remained at a 
disability level of 50 percent.

The veteran also has a lengthy history of heart disease.  The 
record provides a letter dated in October 1978 from Dr. R. D. 
G. (private physician), which indicates that he had treated 
the veteran for two years for arteriosclerotic heart disease 
and angina pectoris.  In early 1991, the veteran was treated 
by Drs. R. K. and J. K. (private physicians) for 
cerebrovascular arteriosclerotic heart disease, which 
included the performance of a coronary artery bypass in 1991.  
Later, in May 1997, a VA examiner noted that a thallium 
stress test suggested inferior wall ischemia.  Further, VAMC 
treatment notes dated in late 1999 and early 2000 indicate a 
prior history of heart problems, including chronic ischemic 
heart disease.  
                       
In late 1999 to early 2000, the veteran was treated at the 
VAMC for altered mental status related to diffuse cerebral 
encephalopathy, which in turn was related to atherosclerotic 
cerebro-vascular disease, and possibly, to central pontine 
myelinolysis related to hyponatremia.  Clinical findings of 
diffuse cerebral dysfunction were noted.  One examiner noted 
that the veteran "may be demented," secondary to 
hyponatremia and possible central pontine myelinolysis, and 
disuse.  VAMC records from this time period also note a 
history of postural hypotension, coronary bypass surgery in 
1999, and chronic ischemic heart disease.    
  
The most recent relevant medical evidence consists of the 
records of Dr. B. D. S., of the VAMC, dated shortly after the 
veteran's death.  Dr. B. D. S.'s notes dated five days after 
the date of death provided a principal diagnosis of 
atherosclerotic cerebral vascular disease and a secondary 
diagnosis of cerebral encephalopathy.  Further, Dr. B. D. S. 
initially opined at that time: "It is conceivable that the 
cause of death was related to 'Cerebral Dysrhythmia'.  A 
Post-Mortem examination was not done in this case."  Upon a 
request for clarification of this opinion, however, the 
doctor wrote that he had used the term "cerebral 
dysrhythmia" in error, and that, by use of that term, he had 
meant that the veteran had a "cerebral dysfunction."  He 
further stated: "There are no diagnostic tests of record 
that support a diagnosis of dysrhythmia.  It is not likely 
that a condition of service origin contributed substantially 
or materially to cause the veteran's death."  Dr. Saffan was 
the veteran's treating physician immediately before the 
veteran's death, and he pronounced the veteran's death in 
February 2000.        

There is no evidence in the record indicating a causal or 
etiological relationship between the service-connected 
anxiety disorder (or prior diagnoses related to the disorder) 
or any event in active duty and either ischemic 
encephalopathy or ischemic cardiomyopathy.  Nor does the 
record contain medical evidence as to a relationship between 
the service-connected anxiety disorder (or prior diagnoses 
related to the disorder) and the veteran's prior heart 
surgeries or heart/vascular disorders.  Moreover, there is 
evidence from 1944, more than one year after discharge, 
noting no heart disease.  In fact, the earliest evidence of 
heart disease is in the late 1970s, indicating that the 
veteran had arteriosclerotic heart disease and angina 
pectoris.  This is several decades after discharge from 
active duty.

The record does not suggest that the appellant may be 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.  The veteran's service-
connected disability was not actually rated totally disabling 
for the ten years or more prior to his death; the claim was 
received after March 1992, see Carpenter v. Gober, 11 Vet. 
App. 140 (1998), and Marso v. West, 13 Vet. App. 260 (1999); 
this is not a case in which a claim had never been filed 
prior to death, see Wingo v. West, 11 Vet. App. 307 (1998); 
and clear and unmistakable error in prior RO or Board 
decisions has not been alleged.  Nor has hypothetical 
entitlement to DIC under § 1318 been explicitly raised, or 
argued with the specificity required in Cole v. West, 13 Vet. 
App. 268 (1999).

In light of all of the forgoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, resolution of reasonable doubt in the 
appellant's favor under 38 U.S.C.A. § 5107(b) is not 
permissible. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


1`
	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



